             Case 2:20-cr-00047-NJK Document 26 Filed 10/27/20 Page 1 of 1




 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                                 Case No.: 2:20-cr-00047-NJK
 7          Plaintiff,                                                     Order
 8   v.                                                               [Docket No. 25]
 9   BRUCE PATTERSON,
10          Defendant.
11         Pending before the Court is the parties’ stipulation to convert the trial date of October 30,
12 2020, into a change of plea. Docket No. 25. The Court GRANTS the parties’ request. The parties
13 must submit a signed plea agreement to the Court’s Courtroom Deputy, Ari Caytuero, no later than
14 October 29, 2020, at 10:00 a.m. Further, the Court SETS the change of plea for October 30, 2020,
15 at 10:00 a.m., in Courtroom 3C. Defendant and all counsel must be present in person in the
16 courtroom for the change of plea.
17         IT IS SO ORDERED.
18         Dated: October 27, 2020.
19
                                             _________________________________________
20
                                             NANCY J. KOPPE
21                                           UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                    1
